PER CURIAM:
Mientras cumplía una sentencia por hurto mayor en la penitenciaría estatal, el apelante fue acusado por dos infracciones a la Ley de Narcóticos de Puerto Rico (24 L.P.R.A. sec. 974z). (1) Hallado culpable y habiendo aceptado el hecho de la convicción anterior, fue sentenciado por dichas dos violaciones a la Ley de Narcóticos en grado subsiguiente conforme a lo dispuesto por el Art. 56 del Código Penal, 33 L.P.R.A. see. 131, que trata de la comisión de un delito después de la convicción de otro.
Señala el apelante como único error que “erró el Honorable Tribunal al sentenciar al acusado-apelante en grado subsi-guiente a pesar de que el artículo 56 del Código Penal no era aplicable a su caso.”
Su argumentación está predicada en que la Ley de Nar-cóticos contiene disposiciones en cuanto a delitos subsiguientes que hace inaplicable el Art. 56 del Código Penal. En otras palabras, que no procede el castigo en grado subsiguiente si el delito anterior no constituía una violación a la Ley de Nar-cóticos. Se refiere específicamente al Art. 40 de la Ley de Narcóticos (24 L.P.R.A. sec. 975d) (2) que reza como sigue:
*971“§ 975. Grado subsiguiente
“Todo delito cometido por violar las disposiciones de este Capítulo será en grado subsiguiente cuando el acusado haya sido previamente convicto por violar cualesquiera de las disposiciones de este Capítulo o de las leyes que por este Capítulo se derogan, así como de las leyes sobre narcóticos de los Estados Unidos o sus estados y territorios.”
El apelante señala, sin invocar autoridad alguna, que la citada disposición de la Ley de Narcóticos implica que sola-mente se aplica el grado de subsiguiente a un acusado por infracción a dicha ley siempre y cuando que aquél haya sido anteriormente convicto por otra infracción a las Leyes de Narcóticos de Puerto Rico o a las leyes de narcóticos de los Estados Unidos o de sus estados y territorios.
Hemos resuelto que el Art. 56 del Código Penal sobre delitos subsiguientes es aplicable aunque el delito anterior y el subsiguiente no sean iguales o de la misma naturaleza. Torres v. Rivera, 70 D.P.R. 602 (1949); Pueblo v. Ruiz, 60 D.P.R. 153 (1942).
Es evidente que al aprobar la Sec. 975d el legislador quiso crear un tipo de reincidencia especial para el caso de que un acusado fuera condenado en más de una ocasión por infringir las leyes de drogas y narcóticos, bien fueren las de Puerto Rico o las de los Estados Unidos y sus territorios. Para tales casos la Ley de Narcóticos (24 L.P.R.A. see. 974dd) establece penalidades especiales que podrían resultar mayores que las dispuestas en el ya mencionado Art. 56 del Código Penal. En otras palabras, la penalidad de reincidencia de la Ley de Narcóticos se aplica con exclusividad si la misma persona resultare convicta en dos ocasiones por infracciones a las leyes de narcóticos.
Por otro lado, la Sec. 975d de la Ley de Narcóticos no excluye la posibilidad de que una infracción a la Ley de Narcóticos fuese castigada como subsiguiente cuando el acusado ha cometido anteriormente otro delito no cubierto por dicha *972ley, tal y como ocurrió en el caso de autos en el que el apelante había sido convicto por el delito de hurto mayor. Véase Acosta Linares v. Jefe Penitenciaría, 96 D.P.R. 407, 413 (1968) en donde rechazamos una contención parecida a la presente en relación con el delito de fuga.
Concluimos que no existe conflicto alguno entre lo dis-puesto por el Art. 56 del Código Penal y por la Sec. 975d de la anterior Ley de Narcóticos de Puerto Rico. El análisis que precede revela que ambas disposiciones son compatibles.

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de San Juan, en este caso el 16 de octubre de 1970.


 El juicio y la sentencia en este caso tuvieron lugar con anterioridad a la fecha de vigencia de la nueva Ley de Sustancias Controladas.


 La Sec. 975d fue derogada por la Ley Núm. 4 de 23 de junio de 1971 conocida como Ley de Sustancias Controladas (24 L.P.R.A. see. 2101 y siguientes); cláusula derogatoria 24 L.P.R.A. see. 2601.